 1                                   UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4   SL International Management Company,           CASE NO.: 2:19-cv-01148-RFB-BNW
     Inc.,
 5                                                  FINAL CONSENT JUDGMENT
                        Plaintiff,
 6
             v.
 7
     Derby Spirits, LLC,
 8   Sami Omar, and
     Jeffrey Tomastik,
 9
                        Defendants.
10

11

12           Defendants Derby Spirits, LLC, Sami Omar, and Jeffrey Tomastik ("Defendants") and

13   Plaintiff SL International Management Company, Inc., ("Plaintiff") consent and agree to the

14   terms and conditions of this Final Consent Judgment.

15           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

16           1.     The Court has personal jurisdiction over each of the parties to this action. The

17   Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

18   1338. Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391 and 1400(b).

19           2.     At all relevant times, Plaintiff has been and still is, the owner of the entire right,

20   title, and interest in and to United States Design Patent No. D544,361 (the “’361 patent”).

21           3.     The ‘361 patent is valid and enforceable.

22           4.     The parties had a dispute over the ‘361 patent (the “Dispute”).

23           5.     The parties have settled the Dispute and the issue of damages, costs, and attorney

24   fees.

25   ///

26   ///

27   ///

28   ///
                                                      1
 1         6.     Defendants advise that they affirmatively waive any and all rights to appeal this
 2   Final Consent Judgment.
 3

 4         IT IS SO ORDERED.
 5
              November 15, 2019
     Dated:_______________________
 6

 7                                                      ______________________________
                                                        Hon. Richard Franklin Boulware II
 8                                                      United States District Judge

 9   APPROVED AS TO FORM:
10
     DATED this14th day of November, 2019.            DATED this14th day of November, 2019.
11
     BROWNSTEIN HYATT FARBER                          ACUMINIS LLP
12   SCHRECK, LLP
13   BY: /s/ Peter H. Ajemian                         BY: /s/ Christian W. Liedtke
     PETER H. AJEMIAN, ESQ.                           CHRISTIAN W. LIEDTKE
14   Nevada Bar No. 9491                              (admitted pro hac vice)
     pajemian@bhfs.com                                cw.liedtke@acuminis.biz
15   100 North City Parkway, Suite 1600               3420 Bristol Street, 6th Floor
     Las Vegas, NV 89106-4614                         Costa Mesa, CA 92626
16   Telephone: 702.382.2101
     Facsimile: 702.382.8135                          DAVID B. BARNEY, ESQ.
17                                                    dbarney@sklar-law.com
     Attorneys for Defendants                         SKLAR WILLIAMS PLLC
18   Derby Spirits, LLC; Sami Omar;                   410 South Rampart Boulevard, Suite 350
     and Jeffrey Tomastik                             Las Vegas, NV 89145
19
                                                      Attorneys for Plaintiff SL International
20                                                    Management Company, Inc.
21

22

23

24

25

26

27

28
                                                  2
